FILED
                                                                         United States Court of Appeals
                                        PUBLISH                                  Tenth Circuit

                      UNITED STATES COURT OF APPEALS                         September 30, 2016

                                                                            Elisabeth A. Shumaker
                             FOR THE TENTH CIRCUIT                              Clerk of Court
                         _________________________________

UNITED STATES OF AMERICA,

      Plaintiff - Appellee,

v.                                                            No. 15-2025

MIGUEL BUSTAMANTE-CONCHAS,

      Defendant - Appellant.
                      _________________________________

                                      ORDER
                         _________________________________

Before TYMKOVICH, Chief Judge, KELLY, BRISCOE, LUCERO, HARTZ,
GORSUCH, HOLMES, MATHESON, BACHARACH, PHILLIPS, McHUGH, and
MORITZ, Circuit Judges.
                    _________________________________

       This matter is before the court on appellant’s Petition for Rehearing En Banc. We

also have a response from the United States. In addition, on September 9, 2016, the

appellant filed an unopposed Motion for Leave to File Reply to Appellee’s Response to

Appellant’s Petition for Rehearing En Banc.

       Upon consideration, a poll was called and the request for en banc rehearing is

GRANTED limited to the issues identified below. See 10th Cir. R. 35.6 (noting the effect

of the grant of en banc rehearing is to vacate the judgment and restore the case on the

docket). The parties shall file supplemental memorandum briefs addressing these issues:
       1. Is the third or fourth prong of the plain error test satisfied when a defendant is
       not offered any chance to speak at his original sentencing hearing?

       2. Should extraordinary circumstances serve as an exception to any answer above?
       If so, what should constitute extraordinary circumstances?

       3. Should a defendant be required to proffer a proposed allocution statement to
       establish that an allocution error seriously affected the fairness, integrity, or public
       reputation of judicial proceedings?

       The appellant’s supplemental brief shall be filed on or before Monday October 31,

2016. The United States’ supplemental brief shall be filed on or before Thursday

December 1, 2016. The appellant may file an optional reply on or before Friday

December 16, 2016. Within 2 business days of the electronic filing of each brief 20 hard

copies must be received in the office of the clerk. In addition, the primary briefs shall be

limited to 20 pages in length in a 13 or 14 point font, and any reply shall be limited to 10

pages in length.

       The appeal will be set for en banc hearing on Tuesday January 17, 2017 at the

Byron White United States Courthouse in Denver. The parties will be advised of the

exact time and will receive additional information regarding the hearing via separate

communication. In light of the January hearing date requests for extension of time on the

briefing are strongly discouraged.

       Finally, the motion to file a reply in support of the petition for en banc rehearing is

denied as unnecessary.


                                               Entered for the Court



                                               ELISABETH A. SHUMAKER, Clerk
                                              2